Exhibit 10.10

SUPPLEMENTAL AGREEMENT

CAPITAL BANCORP, INC.

2001 STOCK OPTION PLAN

(John W. Gregory, Jr.)

THIS SUPPLEMENTAL AGREEMENT (the “Agreement”) is made on this 29th day of June,
2007, by and between Capital Bancorp, Inc. (the “Company”) and JOHN W. GREGORY,
JR. (the “Optionee”) and is intended to amend the terms and conditions
applicable to the stock option(s) granted to the Optionee under the 2001 Stock
Option Plan (the “Plan”) more fully described on Exhibit A hereto, which options
were outstanding as of February 5, 2007, and not otherwise eligible for exercise
as of such date, in whole or in part (the “Options”).

1. Purpose and Scope. This Agreement shall be effective upon the consummation of
the proposed transaction between the Company and the Bank and Renasant
Corporation contemplated under that certain Agreement and Plan of Merger dated
February 5, 2007, provided such consummation occurs on or before December 31,
2007 (the “Renasant Transaction”). The terms of this Agreement are intended to
govern the terms and conditions of the Options and to supersede any inconsistent
provision in the Plan, any agreement evidencing the grant of the Options or the
terms and conditions thereof or other document describing the Options
(collectively, the “Option Agreements”).

2. Change in Control. The parties specifically agree that the Renasant
Transaction, including any related transactions involving the merger of their
subsidiary banks, shall not constitute a Change in Control under the Option
Agreements. The parties further agree that any provision of the Option
Agreements concerning the vesting of the Options or the exercise thereof in
connection with a Change in Control shall not apply with respect to such
transaction.

3. Qualifying Termination. Notwithstanding the provisions of any Option
Agreement to the contrary, the Options shall be deemed vested and immediately
exercisable upon the occurrence of a Qualifying Termination. For this purpose,
the term “Qualifying Termination” shall mean a termination of the Optionee’s
employment by Renasant Bank or Renasant Corporation or affiliate thereof,
without Cause, or the Optionee’s termination of employment as a Constructive
Termination.

4. Successors; Assumption. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Optionee, to expressly assume and
agree to perform the Option Agreements, as supplemented herein, in the same
manner and to the same extent that the Company would be required to perform
them. For purposes of this Agreement, “Company” shall mean Capital Bancorp, Inc.
and any successor to its business and/or assets, which executes and delivers the
agreement provided for hereunder or which otherwise becomes bound by all the
terms and provisions of the Option Agreements by operation of law. Without
limiting the generality of the foregoing and by way of example only, following
the closing of the Renasant Transaction all provisions of the Option Agreements,
as supplemented herein, shall continue in full force and effect and Renasant
Corporation shall be the “Company” for purposes of this Agreement.



--------------------------------------------------------------------------------

5. Definitions. As used herein, the terms “Cause” and “Constructive Termination”
shall have the meanings ascribed to them in that certain employment agreement by
and between the Optionee and Renasant Corporation entered into in connection
with the Renasant Transaction; the term “Change in Control” shall have the
meaning ascribed to it in the Option Agreements.

THE PARTIES HERETO have caused this Agreement to be executed as of the dates set
forth below, to be effective as provided above.

 

OPTIONEE     CAPITAL BANCORP, INC.

/s/ John W. Gregory, Jr.

    By:  

/s/ Sally P. Kimble

John W. Gregory, Jr.       Date: June 29, 2007     Title:   Executive Vice
President & Chief Financial Officer     Date:   June 29, 2007

 

2



--------------------------------------------------------------------------------

Exhibit A

AGREEMENT

CAPITAL BANCORP, INC.

2001 STOCK OPTION PLAN

(John W. Gregory, Jr.)

 

Date of Grant

   Number of Options
Granted   

Unvested
Outstanding
Options

as of 2/5/07

   Expiration Date

5/31/2006

   6.500    4,850    5/30/2016

 

3